               Case 1:19-cv-01764-PGG          Document 43       Filed 03/09/20     Page 1 of 2




                                           MEMO ENDORSED             7a.ca--ltw           &7              New vork

REITLER
REITLER KAILAS & ROSENBLATTw
                                           The Application is granted?

                                           SO ORDERED:
                                                                     ~~
                                                                            ',/{-
                                                                           ]25,%2-
                                                                                  885 Third Avenue, 20 Floor
                                                                                          New York, NY 10022
                                                                                             Tel212.209soso
                                                                           [4f-
                                           %lr#%
                                                                                            Fax 212.371.5500
                                                                             a»   16:36
                                                                                                          Princeton

                                                     ox'o so                                      4 Independence Way
                                                                                                   Princeton, NJ 08540
                                                                                                     Tel: 609.514.1500
                                                                                                     Fax: 609.514.1501
                                                            March 9, 2020
                                                                                               www.reitlerlaw.com
     VIAECF
     Honorable Paul G. Gardephe
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, New York 10007

     Re:     Bridgeport Music, Inc., et al. v. Tufamerica, Inc., et al.; 19-cv-01764-PGG

     Dear Judge Gardephe:

            We are the attorneys for defendant and counterclaimant TufAmerica, Inc. d/b/a Tuff City
     Records and defendant Kay Lovelace Taylor, individually and on behalf of the Estate ofLeBaron
     Taylor, in the above-referenced action. We submit this letter jointly with all counsel of record in
     advance of the upcoming March 12, 2020 status conference to respectfully request a brief and
     limited extension of the current March 12, 2020 deadline for the close of fact discovery and,
     consequently, the deadlines for filing post-discovery dispositive motion letters to the Court.

             While the parties have been and continue to diligently undertake discovery in this action,
     the parties require additional time to complete party depositions and third-party discovery. The
     parties anticipate completing their respective document productions by March 12, 2020, and have
     scheduled the depositions of the four parties to be taken over four days in three different states
     Arizona, Michigan, and New York - by mid-April. The Defendants have also located physical
     evidence that cannot be copied but is being made available to Plaintiffs' counsel to inspect in New
     York during the first week of April.

            Defendants' local counsel in Tallahassee, Florida is in the process of serving a subpoena
     for documents from and the deposition of an essential non-party witness to the instant dispute:
     George Clinton, who is notoriously difficult to serve with process. Defendants also intend to serve
     document subpoenas upon BMI and AS CAP, and will do so in the next couple of weeks.

              Given the foregoing, the parties jointly and respectfully request a 30-day extension of the
     current deadline to complete party depositions, i.e., until April 11, 2020, and a 60-day enlargement
     of the time to complete fact discovery. This is the first request for an extension of these deadlines.




    250497
         Case 1:19-cv-01764-PGG           Document 43      Filed 03/09/20     Page 2 of 2

Hon. Paul G. Gardephe
March 9, 2020
Page 2 of 2

        With respect to the upcoming status conference on March 12th, in light of the recent
coronavirus outbreak, and in an abundance of caution, I will be working from home for 2 weeks
following my return to the U.S. today from my travels in Asia. I will therefore not be able to attend
the status conference currently set for March 12, and respectfully request that the Court adjourn
the conference to a date in mid-April after the parties' scheduled depositions have been
completed. Counsel for Plaintiffs consents to this request.

       Thank you for your consideration of this request.


                                                              Respectfully Submitted,

                                                              s/ Brian D. Caplan

                                                              Brian D. Caplan

cc: All counsel of record (via ECF)
